Judgment unanimously affirmed. Memorandum: Defendant contends, for the first time on appeal, that his statements to the police should have been suppressed because they resulted from an arrest at his home without a warrant and in the absence of exigent circumstances (Payton v New York, 445 US 573). That issue was not raised before the suppression court and, therefore, is not preserved for appellate review (see, People v Smith, 55 NY2d 888, 890; People v Gonzalez, 55 NY2d 887, 888; People v Martin, 50 NY2d 1029, 1030-1031; see also, People v Claudio, 64 NY2d 858).
Further, we reject defendant’s contention that his statements should have been suppressed because his waiver of his privilege against self-incrimination was not knowing and voluntary. The record does not demonstrate any violation of defendant’s right to counsel. Defendant was given proper Miranda warnings and he did not request an attorney or invoke his right to remain silent (see, People v Burnett, 99 AD2d 786, 787). (Appeal from judgment of Chautauqua County Court, Adams, J. — manslaughter, second degree.) Present— Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.